department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b c d e f xx - y dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e e have you failed to meet the organizational_test under sec_1_501_c_3_-1 of the regulations yes for the reasons stated below have you failed to demonstrate that you meet the operational_test by operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below do you benefit private interests which could preclude exemption under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w facts you incorporated in the state of b on date c is to focus on developing worldwide interactive video instruction your articles do not state what would happen to your assets should you dissolve you later submitted amended articles that changed your purpose to exempt purposes under sec_501 of the code article ill of your articles states your purpose article il of your bylaws indicates that your membership consists solely of your board_of directors your board_of directors consists of individuals d is your founder and president and receives compensation of y dollars per year e is your vice president and was described as d’s mate and closest advisor your two remaining board members have worked with d on various projects with his for-profit business and other non-profit entities d previously formed a for-profit company f which had primarily produced programs for non- profit clients activities conducted by f included videotaping and editing d customarily retained the edited masters and non-exclusive rights to distribute the programming in order to receive support for editing and distributing a composite show d realized it would be necessary to connect with a c umbrella foundation to act as a fiscal agent or to become a c non-profit shortly after this you were formed you edit and distribute up to video books dvds you reflect d’s evolving vision of how to best utilize his library of video productions to serve an emerging sustainable and compassionate global civilization your activities consist of editing finalizing and packaging the previously recorded video books detailing the route to sustainable development developing interactivity participatory formats as an integral part of video-based seminar programs targeting worldwide internet outreach for conducting screenings and focus groups establishing a network of schools libraries think tanks and civil society organizations to order and utilize videos and to schedule and staff interactive video seminars at learning centers you have an accessible digital database that can motivate people to action as well as provide models for innovative solutions you will sell the video books up to twice that for institutions and double that again for public performance rights x dollars for individuals you have a non-exclusive license to distribute d's public education video programming d also owns all copyrights to the video books receipts as royalties to him so that he is able to recoup his sizable costs plus deferred payments as fair compensation_for his unpaid creative work in recording completing packaging and arranging dissemination of the products you have agreed to pay d a modest portion of the correspondence states d has assigned licensing rights to you and that d will not receive any royalties a letter of agreement subsequently indicates d has donated a non-exclusive license letter cg catalog number 47630w in perpetuity to you to utilize and distribute all video programming d produced however the agreement further states that maximum industry royalty rates of may apply or a more likely compensation figure i sec_5 of gross_receipts you again stated the small percentage is to recoup d’s costs your gross_receipts for tax years stated above d will also be compensated y dollars per year with the majority of the remaining will be the fees to expenses going to professional fees of the professional fees up to dollar_figure produce the dvds you will be providing funds to f to write checks to independent contractors to post-produce package and make available on-line the entire series of videobooks dvds averaged nearly dollar_figure through per year as distribution of the videobooks will be available through your website where a potential buyer can screen a two to six minute excerpt and then activate a shopping cart mechanism with a third party online payment service provider to purchase the dvds you hire interns to offer your titles and services on list serves using sustainable development contact databases from organizations such as the united nations and other civil society organizations you are open to partnering with producers consortia to disseminate their educational documentaries subsequent correspondence indicates that f went dormant in and dissolved in as a sole_proprietorship d is working with video editors remotely through an internet messaging service to have contracted facilities produce the dvds a copy of the professional services agreement indicates that the contractor has already produced dvds and is now authorized to produce more dvds law sec_501 of the code exempts corporations and any community chest fund or foundation organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization sec_1_501_c_3_-1 of the regulations states in order for an organization to be exempt under sec_501 it must be both organized and operated exclusively for one or more exempt purposes if an organization does not meet either the organizational_test or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not qualify for exemption under sec_501 of the code unless its organizing document contains a dissolution provision that permanently dedicates its assets to an exempt_purpose letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_55_231 1955_1_cb_72 an organization was formed for the purpose of making known to the world the contents and meanings of certain books written by one of the incorporators of the organization the service held that an organization whose primary purpose is to promote the circulation of books of one of its incorporators and whose activities consist of purchasing such works and making them available for public use is not organized and operated exclusively for educational_purposes within the meaning of sec_501 of the code in revrul_76_91 1976_1_cb_149 a proprietary hospital was acquired by a nonprofit corporation the purchase of all of the assets at a price that included the value of intangible assets determined by the capitalization of excess earnings formula did not result in the inurement of the hospital's net_earnings to the benefit of any private_shareholder_or_individual or serve a private interest precluding exemption under sec_501 of the code revrul_76_441 1976_2_cb_147 presented two situations concerning school operations in the first scenario a nonprofit school succeeded to the assets of a for-profit school while the former owners were employed in the new school the board_of directors was completely different the ruling concludes that the transfer did not serve private interests conclusion was based on the independence of the board in the second scenario the for-profit school converted to a nonprofit school the former owners became the new school's directors the former owners new directors benefited financially from the conversion the ruling concluded that private interests were served part of that in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it catalog number 47630w letter cg satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 765_f2d_1387 cir the court_of_appeals affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization's business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spent two-thirds of their time working on the services provided to the church the majority of the church's income was paid to the for-profit company to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers' control of the church required open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and the for-profit company enabled them to profit from the affiliation of the two entities through increased compensation there is no evidence that the petitioner ever sought a competitive bid in john marshall law school v united_states ct_cl the court of claims held that personal expenses paid on behalf of the family controlling a law school were not part of reasonable_compensation the plaintiff argued that if these payments had been included in salary the salary still would be reasonable however the court said the expenses were not paid as additional salary or treated as compensation on the corporate books instead they were paid at the insider's discretion he was free to make personal_use of the corporate funds for himself and family when and if he chose to do so the court upheld the commissioner in the revocation of the school's exempt status based on inurement in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had mr helin who was a shareholder and the president of h c tours a for profit three trustees travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes catalog number 47630w in salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder application of law letter cg you do not meet the organizational_test under sec_1_501_c_3_-1 as your articles of incorporation do not permanently dedicate your assets to an exempt_purpose you do not meet the operational_test since you are not operated for exempt purposes consistent with sec_501 of the code your activities consist of producing video books dvds in which intellectual_property rights are owned by your president d as well as the selling of these dvds to the general_public at market rates you are marketing these products through advertising and the direct marketing efforts of your board members therefore you were formed for the benefit of your president and not operating exclusively for charitable purposes these facts demonstrate a substantially non-exempt purpose inconsistent with sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals your net_earnings inure in part to the benefit of your president d who owns the intellectual_property rights of these dvds and who will continue to receive royalties for allowing you the use of his intellectual_property you are similar to the organization in revrul_55_231 in that you were formed to distribute the dvds of your president although the organization in revrul_55_231 distributed books authored by one of its incorporators your activities of selling dvds of your president is no different than that of the organization in the revenue_ruling you are dissimilar to the organization described in revrul_76_91 in that ruling the nonprofit_hospital purchased the assets of the for-profit hospital the nonprofit obtained an independent appraisal of the assets and it was determined that the price resulting from the appraisal was at fair_market_value the ruling stated that in situations where there is common_control of or a close relationship between the buyer and seller and both tangible and intangible assets are being purchased the value of the tangible assets must first be established by an independent appraisal the purchaser must then establish the components of the intangible assets indicate how these components will be used to further its exempt purposes and establish the aggregate value of these intangibles in contrast you did not obtain any independent appraisal in establishing fair_market_value you simply sold dvds to individuals and organizations at market rates with the proceeds there from inuring to your president generally where an organization purchases assets from an independent third party a presumption exists that the purchase_price arrived at through negotiations represents fair_market_value a common_control existed amongst the buyer and seller for your conversion and thus the above presumption cannot be made because the elements of an arm's length transaction were not present in determining the sales_price of the dvds no arm’s length transactions were present in reference to revrul_76_441 you are similar to the second situation in the ruling in that your president benefits financially from your operation f_was a sole_proprietorship of your president d you were formed because your president realized it would be necessary to connect with catalog number 47630w letter cg a c umbrella foundation to act as a fiscal agent or to become a c non-profit emphasis added you are similar to the organization in spokane motorcycle club in that case an organization’s primary purpose was the provision of refreshments and meals to its members the organization argued that the amounts involved were de_minimis the court agreed with the service and stated refreshments goods and services furnished to members of an exempt_corporation from the net profits of the business_enterprise are benefits inuring to the individual members the court further stated that in this case although the amounts are not large the court must hold that the organization was not operated exclusively for recreation pleasure charitable and other nonprofit purposes and that part of the earnings_of the organization did inure to the benefit of private individuals although you do not provide refreshments and meals to your members your actions of selling copy-righted materials owned by your president and his receipt of royalties on the sale of such materials results in prohibited inurement in harding hospital the court determined that it was the organization’s burden to show that it was operated exclusively for exempt purposes you have not demonstrated that you are operating exclusively for exempt purposes and not for the private interests of private individuals since your president receives a royalty payment and retains ownership of the intellectual_property you have not demonstrated that you are operating exclusively for exempt purposes and not for the private benefits of the individuals of the organization therefore you are similar to the organization described in church by mail was operating for the interests of the individuals and related for-profit business which precluded them from exemption in similar fashion you were formed to sell reproduced dvds created by your president which is not an exempt_purpose under sec_501 in this case the court determined that organization as stated in john marshall law school the issue is not if the insider provides goods and services of commensurate value to the organization but the fact they are in position to exercise control_over the organization and use the assets as if they were their own by using them at will rather than in a fiduciary capacity since d is the previous owner of f and owns all licensing rights d is has the authority to determine if you can reproduce the material you are similar to the organization described in international postgraduate medical foundation v commissioner in that you are not operating exclusively for exempt purposes but for the benefit of your president in that court case the organization was operated for the benefit of a related for-profit travel agency the tax_court stated in this opinion when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 you are comparable to the organization in salvation navy in that have not proven you were not organized to serve the private interests of your president d conclusion letter cg catalog number 47630w you do not meet the organizational_test under sec_1_501_c_3_-1 of the regulations as your assets are not permanently dedicated to an exempt_purpose you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations as you are operated for a non-exempt purpose the production and sale of the video books in a commercial - manner a substantial part of your activities is operating a trade_or_business to further a non- exempt_purpose further you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations because your net_earnings inure to your president you failed to establish that you are not organized or operated for the benefit of your creator d thereby contravening sec_1_501_c_3_-1 of the regulations accordirigly we have determined you do not qualify for exemption as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of letter cg catalog number 47630w attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings and agreements letter cg catalog number 47630w
